Title: Gulian C. Verplanck to James Madison, 10 January 1828
From: Verplanck, Gulian C.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Washington, House of Rep.
                                
                                Jan 10th. 1828
                            
                        

                        G. C. Verplanck presents his compliments to Mr Madison and requests his acceptance of a little volume
                            recently published at NewYork. Though written under an assumed name of a single author it is in fact the summer amusement
                            of three gentlemen whose ordinary studies and occupations are of a graver cast, to which the Publisher has thought fit to
                            add some embellishments of the arts. Whatever may be it’s literary merit it affords a pleasing specimen of the progress of
                            fine & mechanical arts among us. It is presented as a slight mark of the very sincere respect entertained by the
                            authors for the character & services of Mr Madison
                        
                            
                                
                            
                        
                    